Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 12/20/21.
3.	Claims 1-20 are under examination.
4.	Claims 1 & 14 are amended.

Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 10/31/21 have being considered by the examiner and made of record in the application file. 


Response to Arguments
6.	Applicant’s amendment filed on 12/22/21, with respect to claims 1-20 are rejected under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
7.	Applicant amendment filed on 12/22/21, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.


Allowable Subject Matter
8.	Claims 1-20 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Seo et al. 2018/0338336 A1 (Title: Wireless communication method and electronic device for providing the same) (See FIG. 2, Para. 0073 & 0092).
B.	Hassan et al. 2017/0201895 A1 (Title: Adaptive profiles for SDR) (See abstract, Para. 0042 & 0058).
C.	Sun et al. 2012/0184330 A1 (Title: Selective protection based on sequence numbers in coexisting networks) (See FIG. 24, Para 0017 & 0035).


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469